Citation Nr: 1760094	
Decision Date: 12/26/17    Archive Date: 01/02/18

DOCKET NO.  09-36 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an evaluation in excess of 30 percent as of April 1, 2013, for a total right knee replacement, to include entitlement to a separate rating for instability of the right knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and Spouse


ATTORNEY FOR THE BOARD

Leanne M. Innet, Associate Attorney


INTRODUCTION

The Veteran served on active duty from March 1979 to April 1986.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Denver, Colorado (RO).  The RO in Wichita, Kansas, currently has jurisdiction over the Veteran's claim.

In August 2011, the Veteran and her husband testified at a videoconference hearing before the undersigned, and a transcript is of record.

In a March 2016 decision, the Board denied entitlement to an evaluation in excess of 30 percent effective April 1, 2013, for a total right knee replacement.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  By order dated April 2017, the Court granted a Joint Motion for Remand (JMR), vacating the Board's March 2016 decision and remanding the re-framed issue as stated above for compliance with the terms of the JMR.

In September 2017, the Board remanded this matter for a VA examination, and the case has been returned for appellate consideration.  As discussed below, the Board finds that the October 2017 VA examination is inadequate and, therefore, it may not proceed with a determination as to this issue at this time.  38 U.S.C. 5103A(d) (2012); 38 C.F.R. § 3.159(c)(4) (2017); see also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).

This appeal was processed using the Virtual VA (VVA) and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future review of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that, in addition to a disability rating under Diagnostic Code 5055, 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2017), for residuals of a total right knee replacement, she is also entitled to a separate disability rating for right knee instability.  

In its September 2017 remand, the Board found that the Veteran had been afforded numerous VA examinations but, in light of Correia v. McDonald, 28 Vet. App. 158 (2016), the Board found them to be inadequate.  In October 2017, the Veteran was afforded a new VA examination for knee and lower leg conditions.  In a November 2017 letter, the Veteran claimed that the examination was not done properly, specifically, the stability testing was not done in the same manner that she had always had it done before.

The October 2017 VA examination report indicates that bilateral joint stability testing was performed including Lachman test, posterior drawer test, valgus stress test, and varus stress test.  The report indicates that all of the results were normal.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion when it is deemed necessary to make a decision on the claim.  38 U.S.C. § 5103A(d) (2012); 38 C.F.R. § 3.159(c)(4) (2017); see also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  These examinations and opinions must be adequate, or VA must give notice to the claimant.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Because there is a discrepancy as to whether bilateral joint stability testing was performed during the October 2017 VA examination, the Board finds that the Veteran should be afforded a new VA examination along with an explanation by the examiner of how joint stability was tested.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be afforded a VA examination to ascertain the current severity and manifestations of her service-connected right knee disability.  If it is possible to schedule the examination during a flare-up, as reported by the Veteran, such would be beneficial in this case.

The examiner is requested to review all pertinent records associated with the claims file, and to comment on the severity of the Veteran's service-connected right knee disability.

The examiner should report all signs and symptoms necessary for rating the Veteran's right knee disability under the rating criteria.  In particular, the examiner should provide the range of motion in degrees and indicate whether there is any ankylosis; dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint; or, the symptomatic removal of semilunar cartilage.  He or she should also address whether the Veteran has recurrent subluxation or lateral instability, and if so, comment as to whether such symptomatology is slight, moderate, or severe.  The examiner should further state whether there is any malunion or nonunion of the tibia and fibula.

Importantly, the presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors.

To the extent possible, any additional functional limitation should be expressed as limitation of motion of the knee in degrees.  Specifically, after determining the range of motion of the right knee, the examiner should opine whether there is any additional functional loss (to include loss of motion) due to pain or flare-ups of pain supported by adequate objective findings, or weakness on movement, excess fatigability, or incoordination.

It is imperative that the examiner test the right knee joint for pain on both active and passive motion, in weight-bearing and non-weight-bearing, and with the range of motion of the left knee for comparison.

Throughout the testing, the examiner should explain to the Veteran what each test measures and how the test may differ from previous testing that she has undergone for the same complaints.  The examiner should document in the examination report that this educational component occurred.

2.  After completing the above and any other development warranted as a consequence of the action taken in the preceding paragraph, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, provide a supplemental statement of the case to the Veteran and her representative.  After the Veteran has had an adequate opportunity to response, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




